Citation Nr: 1307829	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  06-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness or an unexplained chronic multisymptom illness.

2.  Entitlement to service connection for foot and toenail fungus (fungal condition).

3.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served in the Alabama National Guard (ANG) with various periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including September 1985 to December 1985, November 1990 to June 1991, and February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in April 2010, when it remanded the case for additional development of the medical evidence of record.  Specifically, the Board instructed the RO to attempt to obtain additional private medical records, additional VA treatment records, and medical records from the ANG.  The April 2010 Remand also directed the RO to provide the Veteran with VA examinations.  As will be discussed in further detail below, the RO obtained all available medical records, and the Veteran was provided with VA examinations.  As an initial matter, the Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board finds that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The Board's April 2010 decision additionally remanded the issues of service connection for post-traumatic stress disorder (PTSD) and a chronic upper respiratory disorder.  In May 2011, the RO granted service connection for these issues.  The appeal as to these matters is resolved.

The issues of entitlement to service connection for a fungal condition and a disability rating in excess of 30 percent for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran's obstructive sleep apnea is a known clinical diagnosis and is not attributable to undiagnosed illness or an unexplained chronic multisymptom illness, nor is it otherwise related to the Veteran's active duty service.


CONCLUSION OF LAW

The Veteran does not have obstructive sleep apnea as the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness or an unexplained chronic multisymptom illness incurred in service.  See 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002), 5106, 5107; 38 C.F.R. §§ 3.159, 3.326 (2012); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  Prior to the initial adjudication of the Veteran's claim, a letter dated June 2009 notified the Veteran of the above elements.  

The Board further notes that the Veteran's representative has not alleged that the Veteran has received inadequate VCAA notice.  There is no indication that there exists any evidence which could be obtained which would have an effect on the outcome of this case; therefore no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran).

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  The Veteran's service treatment records and post-service private and VA medical treatment records have been obtained, to the extent available.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with an examination of his sleep apnea in November 2010.  With respect to the adequacy of this examination, the Board finds that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision in the instant appeal.  Neither the Veteran nor his representative has contested the adequacy of this examination report.

The Veteran participated a hearing before the undersigned in February 2010, and a transcript of this hearing is of record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Presumptive Service Connection, Qualifying Chronic Disability

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317 (2012).  Unlike service connection on a direct basis as discussed below, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c) (2012); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The term "Persian Gulf Veteran" means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 C.F.R. § 3.317(d) (2012).  For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2012).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  Further, laypersons are competent to report objective signs of illness.  See Gutierrez, 19 Vet. App. 1.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) (2012).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3) (2012).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  See 38 C.F.R. § 3.317(b) (2012).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  See 38 C.F.R. § 3.317(a)(4) (2012).

Compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c) (2012).  

The Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and he could thus potentially qualify for service connection under 38 C.F.R. § 3.317.  As will be discussed in further detail below, however, the Veteran's claimed symptoms have been associated with a known diagnosis of obstructive sleep apnea.  As such, the Veteran's claimed condition is not an undiagnosed illness or indicator of unexplained multisymptom illness, and it may not be presumed related to the Veteran's service under provisions applicable to undiagnosed illness or unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317 (2012).

Although the Board does not doubt the sincerity of the Veteran's belief that he may have a disability due to an undiagnosed illness related to his service in Southwest Asia, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The Veteran's medical records clearly arrive at medical conclusions contrary to the Veteran's claims, specifically attributing the Veteran's claimed symptoms to a known clinical diagnosis that is not a qualifying illness.  See 38 C.F.R. § 3.317 (2012).  The Board relies on the medical treatment providers' opinions in this case as they are based on objective evidence, their medical expertise, and the Veteran's assertions.

In short, the Board finds that the Veteran's claimed symptoms have been fully attributed to a clinical diagnosis that is not a qualifying chronic disability under § 1117.  Thus, the theory that the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness or qualifying chronic disability manifested by symptoms that are related to the Veteran's service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that, to the extent that the Veteran's claim for service connection is adjudicated under 38 C.F.R. § 3.317, the claim must be denied.  However, 38 C.F.R. § 3.317 is not the only basis for reviewing service connection, and the Board must consider other possible theories for service connection.  

Service Connection

In cases in which a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran essentially contends that he suffers from sleep apnea as a result of his active duty military service.  Service connection may be granted for disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).  

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2012).

To establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999).

Turning to the facts in the instant case, regarding the first Hickson element, evidence of a current disability, the evidence of record indicates that the Veteran was diagnosed with sleep apnea in 2007.  The first Hickson element, evidence of a current disability, is accordingly met.  

Regarding the second Hickson element, while the Veteran has broadly stated that he believes that his sleep apnea is related to service, he has Veteran has not specifically alleged that his sleep apnea began in service.  Instead, he stated to the November 2010 VA examiner that it had its onset "after the service . . . around 2006-2007."  Similarly, the Veteran's wife stated in June 2009 that he had sleep apnea "over the last few years."  The Veteran's records are devoid of any references to sleep apnea.  Accordingly, the second Hickson element is not met with respect to the Veteran's claim for service connection for sleep apnea.  Though the Veteran's claim fails on the basis of the second Hickson element alone, for the sake of completeness and in the interest of clarity, the Board will address the third Hickson element as well.  

Regarding the third Hickson element, competent evidence of nexus, the determination of the relationship, if any, between the Veteran's current disabilities and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Pursuant to the Board's April 2010 Remand, the Veteran received an examination of his sleep apnea in November 2010.  The examiner reviewed private medical records, service medical records, and VA treatment records.  After such review, and noting that the Veteran himself indicated that his sleep apnea had an onset in 2006 or 2007, the examiner concluded that the Veteran's sleep apnea was less likely than not related to active duty service.  The examiner further observed that the record contained no complaint or suggestion of sleep apnea occurring in service.  Furthermore, the examiner noted that it was well documented that the Veteran's sleep apnea had its onset in 2007.  The examiner further observed that none of the Veteran's service-connected conditions predisposed him to sleep apnea.

To the extent that the Veteran himself believes that his sleep apnea is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (that is, experiencing physical symptoms associated with sleep apnea).  See Barr, 21 Vet. App. 303; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, VA provided the Veteran with an examination based on the competency of the Veteran's observations.  

A layperson is generally not deemed competent, however, to opine on a matter that requires medical knowledge, such as the determination of etiology of a chronic disability.  The medical disorder in this case is found to be a complex illness and for which an opinion as to etiology requires medical expertise.  The Board has reviewed the Veteran's VA and private treatment records for any indication that sleep apnea is related to active duty military service and finds no support in the medical evidence of record.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's sleep apnea is not related to his military service.  Accordingly, the third Hickson element, competent evidence of nexus, has not been satisfied, and the claim fails on that basis.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for obstructive sleep apnea, to include as due to an undiagnosed illness or an unexplained chronic multisymptom illness, is denied.


REMAND

A remand of the Veteran's claims for service connection for a fungal condition and a disability rating in excess of 30 percent for migraine headaches is necessary.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision. 

With respect to the Veteran's claim for service connection for a fungal condition, once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr, 21 Vet. App. at 311 (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Turning to the facts in the instant case, the Veteran received an examination of his fungal condition in November 2010.  The examiner noted the Veteran's contention that he began to have issues with tinea and onychomycosis during the service.  The examiner then concluded that the Veteran's fungal condition was less likely than not related to active duty service.  The examiner noted that there was a lack of evidence of treatment for any fungal condition in service.  The Board notes that this opinion relies exclusively on an absence of in-service treatment for a fungal condition, and, notably, it fails to address a VA medical record dated July 2004, or one month after service separation, that demonstrates that the Veteran had onychomycosis at that time.  Accordingly, an additional medical opinion addressing the etiology of the Veteran's fungal condition should be solicited on remand.

With respect to the Veteran's claim for an increased rating for migraine headaches, following the Board's April 2010 remand, the AMC issued a November 2011 rating decision that increased the evaluation of the Veteran's migraine headache disability from 0 percent (noncompensable) to 30 percent disabling.  This rating decision was not followed by a Supplemental Statement of the Case (SSOC).  

Under 38 C.F.R. § 19.31(c), the RO/AMC is to issue a SSOC when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the agency of original jurisdiction and properly discussed in a prior SOC or SSOC, or (2) the Board specifies in the remand that a SSOC is not required.  See 38 C.F.R. § 19.31(c) (2012).  The Board's April 2010 remand falls under neither of these exceptions.  The Board remanded for reasons in addition to those outlined in the first exception, and the tenth remand directive of the Board's April 2010 remand stated the following (emphasis added):

10.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

Furthermore, in January 2012, the Veteran submitted a statement regarding his fungal condition without a waiver of review by the agency of original jurisdiction in the first instance.  The RO should review this record in the first instance while this issue is in remand status, and an SSOC should be furnished as to this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on the Veteran's response, attempt to procure copies of all records that have not been previously obtained from identified treatment sources.  Ensure that all records of which RO has notice have been obtained and either associated with the Veteran's claims file or his Virtual VA e-folder.

2.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's fungal condition.  The claims file must be reviewed by the examiner in connection with the examination and the examination report must reflect such a review was undertaken.  After an examination of the Veteran and consideration of the nature and duration of his symptoms, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's fungal condition is etiologically related to service.  This opinion should assume that the Veteran is competent to state what he observed in service with regard to his feet, and it should discuss the VA medical record indicating that the Veteran was diagnosed with onychomycosis within one month of separation from service in 2004.  Any indicated studies should be performed, and the rationale for any opinion expressed must be provided.

3.  Then, issue an SSOC to the Veteran and his representative regarding his claim for an increased rating for migraine headaches, considering, in addition to all other pertinent evidence, the statement submitted by the Veteran in January 2012.  After the Veteran and his representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

4.  Then, readjudicate the Veteran's claim for service connection for a fungal condition.  If the benefit sought is not granted, issue an SSOC. After the Veteran and his representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


